Dixon, J.
(dissenting). By its course at the trial the defendant corporation seems to me to have admitted its legal responsibility for the libels, but to have denied its responsibility for punitive damages. Such a position is a perfectly rational one, for the doctrine of 'respondeat superior might make the corporation- answerable for compensatory damages, and not for vindictive damages. The position was also permissible on the proofs, for they utterly failed to show against the defendant any ground of liability whatever, and if the corporation chose to admit by its silence such obligation as the maxim above mentioned would impose, it was certainly, nevertheless, at liberty to demand that appropriate evidence should be produced before any greater charge was fastened upon it. Without such evidence, and in the face of the defendant’s protest, it was erroneous to permit the jury to award exemplary damages, and for such error the judgment should be reversed. .
For affirmance—The Chancellor, Chief Justice, Depue, Garrison, Mague, Van Syckel, Barkalow, Bogert, Dayton, Hendrickson, Nixon. 11.
For reversal—Dixon, Gummere, Ludlow. 3.